Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 4-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 2.  Case in point, newly amended claim 2 teaches a “…thermally activated delayed fluorescent material comprises a compound composed of an acceptor A and a donor D, the compound having a following structural formula of Formula 1: D-A Formula 1, wherein the acceptor A is selected from any one of following structural formulas…and the donor D has a following structural formula: Page 2of8wherein the base layer is made of a material comprising ITO; the injection layer is made of a material comprising 2,3,6,7,10,11-hexacyano-1,4,5,8,9,12-hexaazabenzophenanthrene the hole transport layer is made of a material comprising 4,4',4"-tris(carbazole-9-yl)triphenylamine; the electron transport layer is made of a material comprising 1,3,5-tris(3-(3-pyridyl) phenyl)benzene(Tm3PyPB); and the cathode layer is made of a material comprising lithium fluoride and aluminum.”
These limitations, in combination with the other limitations mentioned in claim 2, teaches a semiconductor device and/or method of manufacturing (claim 4) novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894